The jury returned a verdict for the plaintiff in an action of tort for personal injuries sustained in a fall when a platform at the bottom of stairs in a common *793passageway in the defendant’s premises gave way, plunging her into the cellar. She had gone to the premises to visit a tenant who testified that some two weeks prior to the accident she noticed that the platform was “loose” and that it “rocked,” and that this condition persisted until the accident. Three employees of the defendant testified. One,a janitor, was on the premises constantly. A rent collector also made visits “practically every other day.” Both stated they had the duty of reporting any unusual condition on the premises to the defendant. The defendant’s working foreman testified that the platform fell as a result of a four inch slab of concrete breaking at the middle of an I beam. The defendant is here on exceptions to the refusal of the judge to grant his motions for a directed verdict and a new trial. There was no error. The defect became obvious only after the tenant had been in residence for a period of years. The landlord owed the duty to keep the platform in as good condition as that in which it was or appeared to be at the time of the letting. Dello Russo v. Rizzo, 302 Mass. 177, 178. Schwartz v. Feinberg, 306 Mass. 331, 333-334. Dreher v. Bedford Realty, Inc. 335 Mass. 385, 388. He owed this duty not only to the tenant but to her guests. Dello Russo v. Rizzo, supra, at p. 178. Merwin v. De Raptellis, 338 Mass. 118, 120. In this case the defendant had a janitor and rent collector who were frequently on the premises where the janitor in fact lived. The knowledge or opportunity for knowledge of the defective condition of the platform “must be taken to be the knowledge and opportunity for knowledge of the defendant.” Dunlea v. R. D. A. Realty Co. 301 Mass. 505, 509.
John A. Pino for the defendant.
Thomas L. Mackin for the plaintiff.

Exceptions overruled.